Title: To John Adams from J.B. Binon, 2 May 1820
From: Binon, J.B.
To: Adams, John


				
					Monsieur
					Boston le 2 Mai 1820.
				
				La derniére fois que j’eus l’honneur de vous voir, vous parutes desirer de faire quelques essais, pour etablir la difference qu’il y a entre le plâtre crû et le calciné. je viens d’en faire remettre une barrique, de ce dernier, à Mr James Foster qui a bien voulu se charger de vous la  faire passer; puisse-t-il avoir les mêmes effets que dans les riches plaines du Languedoc, de la Bresse et de la Bourgogne. quoique plusieurs fermiers persistent a croire qu’il n’est d’aucun effet sur les terres Voisines de la mer, je n’ai aucun doute qu’il n’y reussisse parfaitement et qu’il vous sorte du prejudice que vous avez toujours eu contre cet utile engrais; j’ose vous le recommander comme le meilleur, ainsi préparé, pour toutes les especes de prairies naturelles ou factices, les farineux et toutes les herbes potagéres: je ne m’hasarderai point à vous indiquer le maniére de l’employer, parce que vos connoissances en agriculture passent les mienes de beaucoup.J’espere dans la courant de la belle saison avoir l’honneur d’aller vous presenter mes hommages, et voir une partie de ses resultats; je m’estime trés heureux d’avoir apporté dans ces contrées, cette nouvelle branche d’industrie que je pense est d’une grande utilité pour l’agriculture.Veuillez, Monsieur, recevoir les respectueux hommages de votre trés humble et obeissant / serviteur. 
				
					J.B. BinonSculpteur
				
				
			